NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE CHICCO USA, INC.,
Petitioner.
Miscel1aneous Docket No. 977 -
On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Pennsylvania in
case no. l0~CV-74U, Judge LaWrence F. Stengel.
ON PETITION
Before RADER, Chief Judge, LOURIE and O'MALLEY,
Circuit Judges.
RADER, Chief Ju,dge.
0 R D E R
Chicco USA, Inc. petitions for a writ of mandamus to
direct the United States District Court for the Eastern
District of Pennsylvania to vacate its order staying pro-
ceedings pending reexamination of certain claims of the
patent at issue SunShine Kids JuVeni1e Prod11cts, LLC
opposes Chicc0 replies

lN RE CHICCO USA 2
On February 19, 2010, Chicco filed a complaint with
the United States District Court for the Eastern District
of PennsylVania alleging that Sunshine infringed one of
its patents. During discovery and prior to any claim
construction hearing, Sunshine filed a motion to stay
district court proceedings pending reexamination of some
of the claims at issue. 011 October 7, 2010, before Chicco
responded to the motion, the district court granted Sun-
shine’s motion, stating that no party would be prejudiced
by the stay. Subsequently, Chicco filed a motion to lift
the stay on October 29, 2010, and a renewed motion to lift
the stay on NoVember 15, 2010. The district court has not
yet ruled on those motions.
Chicco petitions for a writ of mandamus to direct the
district court to vacate its October 7, 2010 stay order.
Chicco asserts that the district court clearly abused its
discretion by failing to allow Chicco to respond to Sun-
shine’s stay motion and by failing to provide adequate
reasons for granting the stay. Chicco further asserts that
it will be prejudiced and irreparably harmed by the stay
because Chicco will continue to lose market share to
Sunshine.
The remedy of mandamus is available only in extraor-
dinary situations to correct a clear abuse of discretion or
usurpation of judicial power. In. re Calmar, Inc., 854 F.2d
461, 464 (Fed. Cir. 1988). A party seeking a writ bears the
burden of proving that it has no other means of attaining
the relief desired, Mallard v. U.S. Dist. Court for the South-
errt Dist. of I0wa, 490 U.S. 296, 309 (1989), and that the
right to issuance of the writ is "clear and indisputable,"
Allied Chemical Corp. u. Dai]‘l0n, Inc., 449 U.S. 33, 35
(1980). A court may deny mandamus relief "even though
on normal appeal, a court might find reversible err0r.” 111
re C0rdis C'orp., 769 F.2d 733, 737 (Fed. Ci_r. 1985).
Chicco has not, in the papers submitted to this court,
met the exacting standard required for mandamus with

g
3 IN RE CHICCO USA
regard to the district court’s October 7, 2010 stay order.
We note, howeVer, that the court’s failure to provide any
explanation for granting the stay, despite the fact that not
all of the claims in suit are in reexamination, and long
delay in ru}ing on Chicco’s motions to lift the stay might
tip the balance in favor of mandamus relief upon reappli-
cation in the future We assume, however, that the court
will soon address the pending motions and then provide
an adequate explanation for its decision to keep a stay in
place in these circumstances
Accordingly,
IT ls ORDERED THAT:
Chicco’s petition for a writ of mandamus is denied
without prejudice to renewal, either following the district
court’s disposition of the motions to lift the __stay, or upon
further inaction in connection with those motions.
FoR THE Co`URT
1 2 2011
-mt lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Anthony S. Volpe, Esq.
3
1-
ED
Jonathan Saul Franklin, Esq. AFpEM_S mg
ss
§§
§§
>_'!l
Lc1Rcu\T
JUL 1 2 2011
s20
.lAN HDRBALY
Cl.EHi